Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Drawing Objection 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, first and second electrodes, an ion-permeable membrane and an electrolyte (all cited in claims 1 and 10); a winding, first and second terminals, permanent magnets, a commutator, and first and second brushes (all cited in claims 2 and 12); a winding and an armature (both cited in claims 5 and 15); first and second electrodes (cited in claim 19); and an ion-permeable membrane and an electrolyte (both cited in claim 20) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejection - 35 U.S.C. 112(b)
1.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) In claims 1, 10 and 19, lines 9-10, “an electric motor … having first and second contacts for applying electrical energy to the electric motor” is confusing.  It is not understood how the contacts of the electric motor apply electrical energy to the electric motor.  It is suggested “for applying electrical energy to the electric motor” be deleted.  
           (2) In claim 1, line 14, “both electrodes” is unclear and should read --the electrodes-- because there is no clear recitation to call for “a first electrode” and “a second electrodes” to provide proper antecedent basis for “both electrodes”.

          (4) In claim 5, line 2, “a winding” is confusing.  Is it in addition to “a winding” cited in claim 2?  Further, it appears claim 5 improperly depends from claim 2 which has limitations directing to a rotating type DC brush motor.  However, claim 5 calls for a linear, translating motor.  It is suggested claim 5 be amended to depend from claim 1. 
          (5) In claim 10, line 15, “both electrodes” is unclear and should read --the electrodes--.
         (6) In claim 10, line 18, “apply electrical energy to the electric motor” is unclear.  The phrase should read --apply electrical energy from the energy storage device to the electric motor--.
         (7) In claim 11, lines 2-3, “at least 10 times greater than an electrolytic capacitor” is indefinite because the comparison is based on an unspecified electrolytic capacitor.
         (8) In claim 13, line 2, “a volume of less than 3.5 cubic inches” is redundant since this limitation has already cited in claim 10.
         (9) In claim 15, line 2, “a winding” is confusing.  Is it in addition to “a winding” cited in claim 12?  Further, it appears claim 15 improperly depends from claim 12 which has limitations directing to a rotating type DC brush motor.  However, claim 15 calls for a linear, translating motor.  It is suggested claim 15 be amended to depend from claim 10. 
         (10) In claim 19, lines 13-14, “having an energy storage capacity per unit volume at least 10 times greater than an electrolytic capacitor” is indefinite because the comparison is based on an unspecified electrolytic capacitor.

          (11) In claim 20, line 2, “first and second electrodes” is vague.  Is it in addition to the one cited at line 15 of claim 19?

Claim Rejection - 35 U.S.C. 103
1.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.        Claim 1, 8-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukutani et al. (U.S. Patent Application Publication No. 2007/0044320, hereinafter “Fukutani”) in view of Bouix et al. (U.S. Patent Application Publication No. 2012/0301204, hereinafter “Bouix”).  
           Regarding claim 1, Fukutani discloses a haircutter powered by a rechargeable, electrical energy storage device (7), the haircutter comprising:
           a handle (1) having an enclosure (6) defining an interior (see Fig.5);
           a stationary blade (2) fixed to the enclosure (6, see Fig.5), the stationary blade (2) including a first set of cutting teeth (2a, see Fig.7);
           a translating blade (3) including a second set of cutting teeth (3a, see Fig.7) and slidably supported relative to the stationary blade (2) such that the first set of the cutting 
           an electric motor (5) supported within the interior of the handle (1, see Fig.5), the electric motor (5) being fixed to the enclosure (6) and coupled to the translating blade (3) to slide the translating blade (3) relative to the stationary blade (2) when electric energy is applied to the electric motor (5, see paragraph [0022], lines 8-11);
           a rechargeable energy storage device (7); and
           a circuit (i.e. controller 11) to selectively apply electric energy from the energy storage device (7) to the electric motor (5) substantially as claimed except Fukutani’s energy storage device (7, i.e. a rechargeable battery, see paragraph [0023], line 5) is not of the claimed type.  
          Bouix shows it is desirable to use electric double-layer capacitors (EDLC), also known as supercapacitors used as energy source for powering personal care devices.  While not explicitly mentioned in Bouix, it is well known in the art supercapacitor including first and second electrodes separated by an ion-permeable membrane, and an electrolyte ionically connecting the electrodes as evidenced by U.S. Patent Application Publication No. 2019/0333717 (see paragraph [0002]).  
           Thus, it would have been obvious to one skilled in the art to modify Fukutani by substituting Bouix’s supercapacitor for Fukutani’s battery (7) as an energy source for the advantages of having a longer lifespan than a battery and being able to undergo many more charge cycles with little degradation as well as fast charging (i.e. fully recharged in 5 minutes or less (see paragraph [0061], lines 1-5) as taught by Bouix.    
Regarding claims 8 and 9, Bouix’s capacitance of the capacitor can be at least 100 Farads (see paragraph [0066], lines 1-4) suitable for powering personal care devices.  Bouix further states the supercapacitor will not be much larger than or about the size of a typical cylindrical cell battery, and preferably about the size of a button battery (see paragraph [0065]) which satisfies the claimed volume of less than 2 cubic inches (required by claim 8) and a diameter of less than 1.5 inches and a length of less than 2.5 inches (required by claim 9).  Fukutani thus modified also possesses such characteristics.  
           Regarding claim 10, Fukutani discloses a haircutter powered by a rechargeable, electrical energy storage device (7), the haircutter comprising:
           a handle (1) having an enclosure (6) defining an interior (see Fig.5);
           a stationary blade (2) fixed to the enclosure (6, see Fig.5), the stationary blade (2) including a first set of cutting teeth (2a, see Fig.7);
           a translating blade (3) including a second set of cutting teeth (3a, see Fig.7) and slidably supported relative to the stationary blade (2) such that the first set of the cutting teeth (2a) and the second set of cutting teeth (3a) cooperate to cut hair when the translating blade (3) slides relative to the stationary blade (2);
           an electric motor (5) being fixed to the enclosure (6, see Fig.5) and coupled to the translating blade (3) to slide the translating blade (3) relative to the stationary blade (2) when electric energy is applied to the electric motor (5, see paragraph [0022], lines 8-11);
           a rechargeable energy storage device (7) within the interior of the handle (1, see Fig.5); and
except Fukutani’s energy storage device (7, i.e. a rechargeable battery, see paragraph [0023], line 5) is not of the claimed type.  
           Bouix shows it is desirable to use electric double-layer capacitors (EDLC), also known as supercapacitors used as energy source for powering personal care devices, wherein the capacitance of the supercapacitor can be at least 100 Farads (see paragraph [0066], lines 1-4).  While not explicitly mentioned in Bouix, it is well known in the art that a supercapacitor including first and second electrodes separated by an ion-permeable membrane, and an electrolyte ionically connecting the electrodes as evidenced by U.S. Patent Application Publication No. 2019/0333717 (see paragraph [0002]).  
           Thus, it would have been obvious to one skilled in the art to modify Fukutani by substituting Bouix’s supercapacitor for Fukutani’s battery (7) as an energy source for the advantages of having a longer lifespan than a battery and being able to undergo many more charge cycles with little degradation as well as fast charging (i.e. fully recharged in 5 minutes or less (see paragraph [0061], lines 1-5) as taught by Bouix.      
           Regarding claim 11, since Fukutani’s energy storage device (7) as modified above is a supercapacitor, it is deemed that an energy storage capacity per unit volume of the supercapacitor is at least 10 times greater than an electrolytic capacitor as claimed.          
            Regarding claim 18, Bouix’s energy storage device is a cylindrical supercapacitor and not much larger than or about the size of a typical cylindrical cell 
           Regarding claims 19 and 20, Fukutani discloses a cordless haircutter powered by a rechargeable, electrical energy storage device (7) comprising, the hair cutter comprising:
           a handle (1) having an enclosure (6) defining an interior (see Fig.5);
           a stationary blade (2) fixed to the enclosure (6, see Fig.5), the stationary blade (2) including a first set of cutting teeth (2a, see Fig.7);
           a translating blade (3) including a second set of cutting teeth (3a, see Fig.7) and slidably supported relative to the stationary blade (2) such that the first set of the cutting teeth (2a) and the second set of cutting teeth (3a) cooperate to cut hair when the translating blade (3) slides relative to the stationary blade (2);
           an electric motor (5) supported within the interior of the handle (1, see Fig.5), the electric motor (5) being fixed to the enclosure (6) and coupled to the translating blade (3) to slide the translating blade (3) relative to the stationary blade (2) when electric energy is applied to the electric motor (5, see paragraph [0022], lines 8-11);
           a rechargeable energy storage device (7); and
           a circuit (i.e. controller 11) to selectively apply electric energy from the energy storage device (7) to the electric motor (5) substantially as claimed except Fukutani’s energy storage device (7, i.e. a rechargeable battery, see paragraph [0023], line 5) is not of the claimed type.  

           Thus, it would have been obvious to one skilled in the art to modify Fukutani by substituting Bouix’s supercapacitor for Fukutani’s battery (7) as an energy source for the advantages of having a longer lifespan than a battery and being able to undergo many more charge cycles with little degradation as well as fast charging (i.e. fully recharged in 5 minutes or less (see paragraph [0061], lines 1-5) as taught by Bouix.  Since Fukutani’s energy storage device (7) as modified above is a supercapacitor, it is deemed that an energy storage capacity per unit volume of the supercapacitor is at least 10 times greater than an electrolytic capacitor as claimed.      
3.        Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukutani et al. (U.S. Patent Application Publication No. 2007/0044320, hereinafter “Fukutani”) in view of Bouix et al. (U.S. Patent Application Publication No. 2012/0301204) as applied to claims 1 and 10 above, and further in view of Hino (U.S. Patent Application Publication No. 2018/0159409).
           Regarding claims 2, 3 and 12, Fukutani’s haircutter as modified shows all the claimed structure except it does not explicitly mention the direct current electric motor (5) comprising a winding with terminals, permanent magnets, a commutator and brushes.

           Thus, to further modify Fukutani by using a known rotating DC motor such as that of Hino’s would have been an obvious matter of personal preference.  
           Regarding claims 4 and 14, Fukutani shows a yoke (17, see Fig.6) attached to the translating blade (3), and the electric motor (5) including a rotatable shaft having an offset (i.e. the eccentric shaft 9 in Fig.5) which couples the electric motor (5) to the translating blade (3) via its interaction with the yoke (17).
          Regarding claim 13, Bouix’s capacitance of the supercapacitor can be at least 200 Farads (see paragraph [0066], lines 1-4) and has a volume less than 3.5 cubic inches (note the size of the supercapacitor is preferably about the size of a button battery, see paragraph [0065]).  Fukutani thus modified also possesses such characteristics.  
4.       Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukutani et al. (U.S. Patent Application Publication No. 2007/0044320, hereinafter “Fukutani”) in view of Bouix et al. (U.S. Patent Application Publication No. 2012/0301204) as applied to claims 1 and 10, respectively, and further in view of Buras, Jr. et al. (U.S. Patent No. 4,139,940, thereinafter “Buras”).
          Regarding claims 5 and 15, it is noted the claims have been rejected under 35 U.S.C. 112(b) as set forth.  For examination purpose, claims 5 and 15 have been treated as being dependent from claim 1 and claim 10, respectively.  Fukutani’s haircutter as modified shows all the claimed structure except for the type of the motor (5).

          Thus, to use a well-known and commercially available linear motor such as that of Buras’ for Fukutani’s rotating DC motor would have been obvious to one skilled in the art as an obvious matter of personal preference.
5.       Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fukutani et al. (U.S. Patent Application Publication No. 2007/0044320, hereinafter “Fukutani”) in view of Bouix et al. (U.S. Patent Application Publication No. 2012/0301204) as applied to claims 1 and 10, respectively, and further in view of Liao (U.S. Patent Application Publication No. 2013/0111765).
          Regarding claims 6 and 16, Fukutani’s haircutter as modified shows all the claimed structure except it does not explicitly mention the rotating DC motor (5) being a rotating brushless DC motor.
          Liao shows a rotating brushless DC motor suitable for use in a haircutter (see the abstract).
          Thus, to use a well-known and commercially available DC motor such as Liao’s rotating brushless DC motor for Fukutani’s rotating DC motor would have been obvious to one skilled in the art as an obvious matter of personal preference.
6.       Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fukutani et al. (U.S. Patent Application Publication No. 2007/0044320, hereinafter “Fukutani”) in view of Bouix et al. (U.S. Patent Application Publication No. .
          Regarding claims 7 and 17, Fukutani’s haircutter as modified shows all the claimed structure except it does not explicitly mention the DC motor (5) being a linear brushless DC motor.
           However, linear brushless DC motors are well-known in the art as evidenced by  Godkin.   Thus, to use a well-known linear brushless DC motor such as that of Godkin’s for Fukutani’s rotating DC motor as desired would have been obvious to one skilled in the art. 
     
Remarks
Applicants are required to amend the drawings to show every feature of the invention specified in the claims as set forth in the above drawings objection UNLESS the features are well known in the art and not constitute an invention.  
 
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724